Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on April 20, 2022.
As directed by the amendment: Claims 1 and 9 were amended. Claims 6 and 10-12 were cancelled. Claims 1, 4, and 7-9 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Interpretation
It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).  “Apparatus claims cover what a device is, not what a device does” (MPEP 2114(II)).  In the instant case, claim 1 recites an intended use of the apparatus such as “the device strengthens only intrinsic foot muscles of the patient to alleviate plantar fasciitis” (see the last two lines of claim 1).  In these instances where the apparatus claims recite intended use/functional language, as long as the prior art structure is able to perform the claimed function(s), it will be considered to read on the claimed function(s).
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, line 1 recites “for exercising only intrinsic foot muscles” and the last two lines recite “the device strengthens only intrinsic foot muscles of the patient to alleviate plantar fasciitis” which is new matter. A negative limitation or exclusionary proviso must have basis in the original disclosure, and the mere absence of a positive recitation is not basis for an exclusion (MPEP 2173.05(i)). Although the originally filed disclosure has support for exercising intrinsic muscles, there is nothing in the originally filed disclosure to provide support for excluding the exercise of all other muscles. Furthermore, as claim 1 is an apparatus claim, it is unclear how the disclosed structure(s) would be able to provide support for excluding the exercise of all other muscles.
Claim 9, lines 1-2 recite “to strengthen only intrinsic foot muscles” which is new matter. A negative limitation or exclusionary proviso must have basis in the original disclosure, and the mere absence of a positive recitation is not basis for an exclusion (MPEP 2173.05(i), emphasis added). Although the originally filed disclosure has support for exercising intrinsic muscles, there is nothing in the originally filed disclosure to provide support for excluding the exercise of all other muscles.
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5 recites “via Velcro” which is confusing because VELCRO® is a registered trademark designating a source of goods, not the goods themselves. “If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.” (see MPEP 2173.05(u)).
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, and 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams (2004/0121888) in view of Kole et al. (2011/0124473).
Regarding claim 1, Williams discloses a device for exercising only intrinsic foot muscles (Fig. 1, note that this is a recitation of the purpose or intended use in the preamble of an apparatus claim, and thus the preamble is not considered a limitation. See MPEP 2111.02(II)), the device consisting of: a base (rectangular platform 2, Fig. 1) having a rectangular cuboid shape (see Fig. 1 and note this is referred to as a three-dimensional rectangular platform with two sets of vertical parallel sidewalls, top face, and a bottom face, see the first two sentences of [0038]. Thus, it is a rectangular cuboid shape), formed of a visco-elastic material (resilient, polyurethane foam, see lines 5-7 of [0038], and note that Applicant’s disclosure at para. [0018] states foam materials including polyurethanes are visco-elastic) and configured to accommodate an entire foot of a patient (see the penultimate sentence of the Abstract, the first sentence of [0037], and see Fig. 8A-8C); wherein the base (2) is configured to compress as a result of pressure received when the device is gripped by a person’s toes while the person’s foot is positioned on top of the base (see Fig. 8A-8C, see the first sentence of [0067] stating the base can be gripped by the toes, see the last two sentences of [0037], and see the first sentence of [0040], the material of base 2 is configured to compress to approximately 30%-60% of the height of the device upon pressure from the feet and return to the uncompressed state quickly); wherein the visco-elastic material (polyurethane foam platform 2, Fig. 1) has an indentation forced deflection at 25% deflection test result of approximately 32 pound-force or 14.51 kg or higher (see lines 5-18 of [0038], the polyurethane foam has an indentation load deflection at 25% of 31). 
Williams is silent regarding a singular solid toe plate removably coupled to a top of the base via Velcro, shaped to receive a curvature of a bottom of human toes so as to distribute a counterforce from pressure applied by one or more of a plurality of the human toes; and Williams discloses its polyurethane foam material has an indentation forced deflection of 31 as opposed to 32 pound-force or higher. Furthermore, with respect to the limitation of “the device strengthens only intrinsic foot muscles of the patient to alleviate plantar fasciitis” Williams does not specifically disclose this capability, but it is noted that this is a recitation of intended use of the apparatus, and if the prior art teaches all the structural limitations of the claim, then the prior art meets the claim limitation (MPEP 2114(II)).
Regarding the use of a foam material having an indentation forced deflection at 25% deflection test result of 32 pound-force or higher, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane foam of Williams to have an indentation forced deflection at 25% of at least 32 pound-force or higher because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. As illustrated by Williams, resilient polyurethane foams are known materials for foot exercising blocks and the selection of the particular indentation force deflection would provide an expected result of adjusting the resilience/compressibility of the foam (see the last two sentences of [0038]). Williams uses a very similar foam (31 as opposed to 32 pound-force), and thus the modification to use a 32 pound-force foam would be expected to be suitable for the intended use because it would function substantially similar to the polyurethane foam already disclosed by Williams. 
The modified Williams device is still silent regarding a singular solid toe plate removably coupled to a top of the base via Velcro, shaped to receive a curvature of a bottom of human toes so as to distribute a counterforce from pressure applied by one or more of a plurality of the human toes. However, it is noted that Williams contemplates providing “bumps, studs, or other projections” to the foot platform (see lines 1-6 of [0045]).
Furthermore, Kole teaches a related foot/toe exercise device (Fig. 5) which includes a base (housing 24, Fig. 5) and a singular (72, Fig. 5, is a single, separate piece, thus meeting the Merriam-Webster definition of singular as “of or relating to a separate person or thing: Individual”) solid toe plate (top resistance member 72, Fig. 5; this may be made of rubber or plastic, see lines 5-8 of [0036]) removably coupled to a top of the base via Velcro (hook and loop fabrics, “resistance member 72 is removably coupled to the housing 24 with a hook and loop type fastener 76 (see Fig. 3)” see lines 4-9 of [0034] and see lines 7-12 of [0062]). The toe plate (72, Fig. 5) is shaped to receive a curvature of a bottom of human toes (“resistance member 72 is arcuate in shape in order to accommodate toes of varying lengths on both the right and left feet of a user” see the first sentence of [0037] and the second sentence of [0052]; see also the projecting arc-shape of 72 in Fig. 5) so as to distribute a counterforce from pressure applied by one or more of a plurality of the human toes (see the first sentence of [0037] and the second sentence of [0052], the member 72 can accommodate multiple toes and thus the counterforce would be distributed). The toe plate (72) allows foot/toe exercises to be performed (see lines 3-10 of [0052]; see lines 4-9 of [0092]; and see lines 1-11 of [0094]).The hook and loop fastener allows different toe plates to be attached if desired to provide various degrees of resistance for exercise (see the last sentence of [0062], see the first sentence of [0047], and the last sentence of the Abstract). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Williams to include a singular solid toe plate that is removably attached to the upper surface via Velcro as taught by Kole because this will provide an expected result of allowing the user to selectively add/remove a toe plate to perform various toe exercises (as described in lines 3-10 of [0052]; lines 4-9 of [0092]; and lines 1-11 of [0094] of Kole), depending on their exercise needs.
The modified Williams/Kole device thus discloses all the structural limitations of claim 1, and thus would be capable of performing the recited intended use of strengthening “only intrinsic foot muscles of the patient to alleviate plantar fasciitis” (see MPEP 2114(II)). The user would be able to place their foot on the rectangular cuboid block and pull on the singular solid toe plate to exercise only intrinsic muscles.
Regarding claim 4, the modified Williams/Kole device discloses wherein the base (2, Fig. 1 of Williams) comprises a polyurethane flexible foam material (resilient, polyurethane foam, see lines 5-7 of [0038] of Williams).
Regarding claim 7, the modified Williams/Kole device discloses wherein the singular solid toe plate (resistance member 72 of Kole) is comprised of at least a solid plastic or rubber material (made of rubber or plastic, see lines 5-8 of [0036] of Kole).
Regarding claim 8, the modified Williams/Kole device discloses wherein the singular solid toe plate (resistance member 72 of Kole) is comprised of plastic (see lines 5-8 of [0036] of Kole), but does not specifically state that this would include ethylenediamine plastic.
However, Kole generally demonstrates that plastics are suitable for use as a resistance member to exercise the toes/feet (72, Fig. 5 of Kole; see lines 5-8 of [0036] of Kole). Additionally, it is noted that Applicant has not stated this particular type of plastic is of any criticality. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plastic material of the toe plate of Williams/Kole to be ethylenediamine plastic since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Ethylenediamine plastic is a known material which would provide an expected result such as a surface which is suitable to withstand pressure applied by the toe as the user grips the toe plate in the modified device.
Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Williams (2004/0121888) in view of Kole et al. (2011/0124473) as applied to claim 1 above, and further in view of  FlexWell “Towel Scrunch - Ankle Rehabilitation Physical Exercise for Ankle Injury Recovery” (https://www.youtube.com/watch?v=JgrkX66MkmU) (2014). 
Regarding claim 9, the modified Williams/Kole device (as in the claim 1 rejection above) discloses a method of using the device of claim 1 (for example, see Figs. 8A-9C of Williams, paragraph [0067] of Williams, and see a similar exercise disclosed in Fig. 14 and lines 1-11 of [0094] of Kole) to strengthen only intrinsic foot muscles of a patient and alleviate plantar fasciitis (note that this is a recitation of the purpose or intended use in the preamble of an apparatus claim, and thus the preamble is not considered a limitation. See MPEP 2111.02(II)), the method consisting of: placing a foot flat on top of the base (see flat top surface 8 in Fig. 2 and see Fig. 8A of William, lines 1-3 of [0067] of Williams, and see lines 1-11 of [0094] of Kole) with the human toes extending over the singular solid the toe plate (72, Fig. 5 of Kole; see Fig. 14 and lines 1-11 of [0094] of Kole. Although Fig. 14 shows resistance member 160, Kole specifically states that “the illustrated resistance member may be any of the resistance members described herein or any other alternatives or equivalents.” Thus, in the modified Williams/Kole device, a user would perform the exercise described in lines 1-11 of [0094] using resistance member 72, Fig. 5) such that the foot remains in a subtalar neutral position where a bisection of a heel of the foot is perpendicular to a ground beneath a bottom of the base (see Fig. 14 of Kole and note that in the modified device, the base 2 of Williams has a flat top surface 8, see Fig. 1, thus the foot placed flat on the top surface 8 would have the heel perpendicular to a ground beneath a bottom of the base); gripping the singular solid toe plate with the human toes simultaneously (see Fig. 14 and lines 5-11 of [0094] of Kole), wherein the gripping comprises arcing the foot while the heel of the foot remains on the top of the base such that the toes are pressed down at a same time onto the singular solid toe plate pulling metatarsals of the foot towards the heel (see Fig. 14 and lines 5-11 of [0094] of Kole); relaxing the human toes (the user repeats the exercise, which will necessarily involve a relaxing of the toes, see lines 10-11 of [0094] of Kole) and repeating the gripping and the relaxing of the human toes for a number of sets (the user repeats the exercise, and each repeat is another set, see lines 10-11 of [0094] of Kole. Any number of sets would read on the claim language). 
The modified Williams/Kole method does not specifically state a center of a patella is aligned with the second toe of the patient such that the foot is at a 90 degree angle to a leg of the patient; the toe gripping is done for a first predetermined period of time; the relaxing is for a second predetermined period of time, wherein each of the first predetermined period of time and the second predetermined period of time comprises five seconds; and wherein the number of sets comprises three sets of six repetitions. However, it is noted that Williams states that exercise movements can be maintained for a length of time, according to the needs and capability of the user (see the last sentence of [0063] of Williams).
Furthermore, Flexwell teaches a related foot exercise method to strengthen only intrinsic foot muscles of a patient (“Intrinsic Exercises. These movements will help strengthen the smaller, more intricate muscles of the foot that are located in the toes and forefoot area” see the subtitle of the video and see the 0:10-0:35 describing a toe exercise for the “intrinsic muscle movements.” Note that the user is seated while performing the exercises so it appears that the intrinsic foot muscles would be targeted to the same extent as the instant invention), the method consisting of: placing a foot flat on the top of a surface (towel, see the 0:22 mark of video) with the toes extending over a gripping surface such that the foot remains in a subtalar neutral position (see 0:22 mark of video) where a bisection of a heel of the foot is perpendicular to the ground beneath a bottom of the towel (see 0:22 mark of video, a vertical bisection of the heel of the foot is perpendicular to the ground beneath the towel) and a center of a patella is substantially aligned with a second toe of the patient such that the foot is at an approximately 90 degree angle to a leg of the patient (although exact angles are not shown, the user is seated and the calf is substantially perpendicular to the foot, see the 0:22-0:26 mark of the video. Furthermore, the second toe is generally aligned with the ankle and the knee because the legs are not splayed outwards or angled inwards during the exercise); gripping the surface with the human toes simultaneously (see the 0:24-0:26 mark of the video, and see 0:38-0:44 “get every single toe to wrap around that towel and pull in”) for a first predetermine period of time (“five to ten seconds,” see 0:33-0:35 mark of the video), wherein the gripping comprises arcing the foot while the heel of the foot remains on the top of the flat surface such that the human toes are pressed down at a same time onto the gripping surface pulling metatarsals of the foot towards the heel (see the 0:25-0:34 mark of the video, the foot is arced, the heel remains pressed against the ground surface, and all the toes and the metatarsals are simultaneously being pulled towards the heel); relaxing the human toes (see the 0:32-0:36 mark of the video, the toes are released: “let it go”), wherein the first predetermine period of time comprises five seconds (“five to ten seconds,” see 0:33-0:35 mark of the video, see also the 0:45-0:47 mark); and repeating the gripping and the relaxing of the human toes for a number of sets comprising a number of repetitions (the exercise is repeated 8 to 10 times, see the 0:45-0:50 mark of the video).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toe-curling exercise method of Williams/Kole to use the singular solid toe plate to repeatedly grip the toes for 5 seconds and relax the toes in a subtalar neutral position as taught by FlexWell because his method of exercise is stated to be beneficial for rehabilitation of the ankle, and for strengthening the smaller, more intricate muscles of the foot that are located in the toes and forefoot area (see the subtitle of the FlexWell video). Thus in the modified Williams/Kole/FlexWell method, the device of Williams/Kole is being used to perform a toe scrunching exercise similar to the exercise taught by FlexWell, but the singular solid toe plate of Kole would be used instead of the towel, similar to Fig. 14 of Kole.
The modified Williams/Kole/FlexWell method does not specifically state that the center of the patella is aligned with the second toe and the foot is at a 90-degree angle to a leg of the patient; does not specifically state the toes are relaxed for a second predetermined period of time of five seconds; and discloses repeating the exercise 8-10 times as opposed to performing three sets of six repetitions.
However, with respect to the alignment of the patella and the foot being at a 90-degree angle relative to the leg of the patient, it is noted that the FlexWell exercise appears to substantially meet these limitations because the legs are shown to be generally in a natural and comfortable alignment (as opposed to being splayed outwards or angled inwards during the exercise), while the user is seated with their feet placed out in front of the chair. Furthermore, there does not appear to be any particular criticality or unexpected results associated with this positioning of the foot because the intrinsic foot muscles are still being targeted and exercised by the FlexWell method (see the subtitle of the FlexWell video). A slight adjustment to this starting foot posture would provide expected results of still exercising the intrinsic foot muscles.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the alignment of the foot to have the patella aligned with the second toe and the foot at a 90 degree angle, since it has been held that where the general conditions of the claim are disclosed in the prior art (FlexWell discloses a toe scrunching exercise performed while the user is seated and has their foot substantially 90 degrees with respect to the calf), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  MPEP 2144.05. Adjusting the leg to be at the recited alignment and 90 degree angle with the foot would merely provide expected results of exercising the intrinsic foot muscles from a comfortable seated position.
The modified Williams/Kole/FlexWell method still does not specifically state that the toes are relaxed for a second predetermined period of time of five seconds; and discloses repeating the exercise 8-10 times as opposed to performing three sets of six repetitions.
However, Applicant has not disclosed that this predetermined period of time and number of sets provide any particular benefit or are critical in any manner (see para. [0026] of the Published application, the predetermined period of time is variable based upon guidance from a doctor, and the number of sets does not have any stated importance). Furthermore, it is noted that Williams states the exercise movements can be maintained for a length of time and for a number of repetitions, according to the needs and capability of the user (see the last sentence of [0063] of Williams). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams/Kole/FlexWell method to have the second predetermined period of time be 5 seconds and to perform three sets of six repetitions, since it has been held that where the general conditions of a claim are disclosed in the prior art (Kole discloses performing an exercise with the toes by gripping a toe plate, pulling the toes towards the heel against a resisting force, and relaxing. Similarly, FlexWell discloses scrunching the toes repeatedly 8-10 times with a predetermined gripping of five seconds, and then relaxing. Williams discloses adjusting the exercise movement time according to the needs and capability of the user, and adjusting the number of repetitions according to the needs and capability of the user), discovering the optimum or workable ranges (such as deciding how long to relax the toes each repetition, and how many sets to perform) involves only routine skill in the art.  In re Aller, 105 USPQ 233.  MPEP 2144.05.
Lastly, it is noted that although Williams and Kole disclose some other foot exercises that can be performed using their devices, the modified Williams/Kole/FlexWell method as currently combined is using the Williams/Kole device to perform a revised version of the FlexWell Toe Scrunching method. The FlexWell Toe Scrunching method reads on the “consisting of” language, as no additional steps are disclosed.
Response to Arguments
Applicant's arguments filed April 20, 2022, have been fully considered but they are not persuasive. 
Regarding the argument that Williams and Kole fail to teach, suggest, or disclose the claim 1 limitations of a device for exercising only intrinsic foot muscles; a base having a rectangular cuboid shape, formed of visco-elastic material, and configured to accommodate an entire foot of a patient; a singular solid toe plate removably coupled to a top of the base via Velcro, … and wherein the device strengthens only intrinsic foot muscles of the patient to alleviate plantar fasciitis (see the last paragraph of page 6 of the Remarks, through the first paragraph of page 7 of the Remarks), this argument is not persuasive. First, it is noted that the limitation of exercising only intrinsic foot muscles is new matter. Even if this was not considered new matter, it is a recitation of intended use for the apparatus claim, and the modified Williams/Kole device would merely need to disclose all of the recited structural limitations of claim 1 to read on the claim language. Williams as modified by Kole does disclose all of the structural limitations recited, including a base having a rectangular cuboid shape (see Fig. 1 of Williams), formed of visco-elastic material (resilient, polyurethane foam, see lines 5-7 of [0038] of Williams, and note that Applicant’s disclosure at para. [0018] states foam materials including polyurethanes are visco-elastic) and configured to accommodate an entire foot of a patient (the Williams/Kole devices are specifically designed for a user’s foot or feet to be placed on the platforms and exercised. See Figs. 8a-8c of Williams and Fig. 14 of Kole), a singular solid toe plate (top resistance member 72, Fig. 5 of Kole) removably coupled to a top of the base via Velcro (hook and loop fabrics, “resistance member 72 is removably coupled to the housing 24 with a hook and loop type fastener 76 (see Fig. 3)” see lines 4-9 of [0034] and see lines 7-12 of [0062] of Kole), the singular solid toe plate shaped to receive a curvature of a bottom of human toes so as to distribute a counterforce from pressure applied by one or more of a plurality of the human toes (see Fig. 14 and see the first sentence of [0037] and the second sentence of [0052] of Kole, the member 72 can accommodate multiple toes and thus the counterforce would be distributed), wherein the base is configured to compress as a result of the pressure received when the toe plate is gripped by the person’s toes while the person’s foot is positioned on top of the base, wherein the visco-elastic material has an indentation forced deflection at 25% deflection test result of 32 pound-force (lbf) or 14.51 kg or higher (the base is configured to compress because it is made of a visco-elastic foam material with an indentation forced deflection at 25% deflection test result of 32-pound force, see lines 5-18 of [0038] of Kole, the polyurethane foam has an indentation load deflection at 25% of 31 and this has been modified to be 32 as a slight, obvious change in the 103 rejection(s) above). The modified Williams/Kole device has the same structural limitations as recited in claim 1 and thus is capable of performing the intended use of strengthening “only intrinsic foot muscles of the patient to alleviate plantar fasciitis.”
Regarding the argument that Williams and Kole fail to teach, suggest, or disclose the amended limitations of claim 9 (see the last paragraph of page 7 of the Remarks), this argument is not persuasive. It is noted that Kole’s exercise described in Fig. 14 and lines 1-11 of [0094] describe a very similar toe pulling exercise. However, the arguments are generally moot because the current rejection of claim 9 additionally includes the teaching of the FlexWell Toe Scrunching exercise. See the 103 rejection(s) above.
Regarding the argument that claims 1 and 9 now recite a transitional phrase “consisting of” and exclude any element, step, or ingredient not specified in the claim (see the first paragraph of page 8 of the Remarks), this argument has been considered, and the current 103 rejection(s) do not include any element, step, or ingredient(s) not specified in the claims.
Regarding the argument that the instant invention is directed to a device for exercising only the intrinsic foot muscles, and the explanation of how to distinguish intrinsic foot muscles from extrinsic foot muscles (see the last paragraph of page 8 of the Remarks, through the end of page 9 of the Remarks), this argument is not persuasive. First, it is reiterated that this limitation of exercising only intrinsic muscles is new matter. A negative limitation or exclusionary proviso must have basis in the original disclosure, and the mere absence of a positive recitation is not basis for an exclusion (MPEP 2173.05(i), emphasis added). Second, even if this was not considered new matter, it is a recitation of intended use for the apparatus claim 1, and the modified Williams/Kole device would merely need to disclose all of the recited structural limitations of claim 1 to read on the claim language. As shown in the 103 rejection of claim 1 and as explained previously, the modified Williams/Kole device does disclose all of the structural limitations recited in claim 1 and would be capable of being used in the manner claimed. Third, it is noted that the images provided on page 9 of the Remarks to illustrate the distinction between the intrinsic and extrinsic foot muscles is illegible. However, the distinction is understood nonetheless.
Regarding the argument that studies have shown that standing activates extrinsic foot muscles, and distinctly, a user utilizes the instant invention when sitting down to target only the intrinsic foot muscles (see pages 10-11 of the Remarks), this argument is not persuasive. The FlexWell Toe Scrunching exercise is also performed while sitting down.
Regarding the argument that the present invention contains no springs or bladders, but the Williams reference does (see the last paragraph of page 12 of the Remarks through the second paragraph of page 13 of the Remarks), this argument is not persuasive. Williams has multiple embodiments, and the embodiment in Fig. 1 does not include springs or bladders. The “first embodiment” in Fig. 1 of Williams uses a resilient polyurethane foam (see all of [0038]), and Williams states later on that “the invention may be constructed with resilient materials other than polyurethane foam … springs or other equivalent material … For example, Fig. 4 illustrates a platform 30 … [with] springs 40 … Alternatively, as shown in Fig. 5, a housing or platform 50 may contain an inflated bladder 52 as the resilient means for resisting force applied by a user” (see para. [0043]). Thus, the springs and bladders are alternative resilient means for providing resistance, but the Fig. 1 embodiment merely uses a rectangular block of polyurethane foam.
Regarding the argument that Williams may prevent DVT, but the present invention is focused on strengthening intrinsic foot muscles to alleviate plantar fasciitis … and Williams may contract/relax muscles in the lower hips, thighs, lower abdomen, calves, etc. … and rhythmic movements (see the second paragraph of page 13 of the Remarks, through the first two paragraphs of page 14 of the Remarks), this argument is not persuasive. With respect to claim 1, it is reiterated that the requirement to exercise/strengthen only the intrinsic muscles is an intended use, and the structure of Williams/Kole is capable of performing this intended use because it is the same structure claimed by applicant in claim 1. With respect to claim 9, the requirement to exercise/strengthen only the intrinsic muscles is an intended use or purpose recited in the preamble. Furthermore, the claim 9 rejection involves the use of the Wiliams/Kole device to perform a revised version of FlexWell’s Toe Scrunching exercise. This toe scrunching method is specifically intended to strengthen the intrinsic muscles of the foot, and does not appear to substantially involve any other muscle group, nor any rhythmic pedaling movements.
Regarding the argument that Kole is capable of exercising extrinsic muscles of a foot such as the calf, shins, etc., but the instant invention solely focuses on exercising intrinsic foot muscles (see the middle paragraphs citing to Kole on page 14 of the Remarks. See also the second full paragraph of page 15 of the Remarks), this argument is not persuasive. First, it is reiterated that this limitation of exercising only intrinsic muscles is new matter. A negative limitation or exclusionary proviso must have basis in the original disclosure, and the mere absence of a positive recitation is not basis for an exclusion (MPEP 2173.05(i), emphasis added). Second, even if this was not considered new matter, it is a recitation of intended use for the apparatus claim 1, and the modified Williams/Kole device would merely need to disclose all of the recited structural limitations of claim 1 to read on the claim language. As shown in the 103 rejection of claim 1 and as explained previously, the modified Williams/Kole device does disclose all of the structural limitations recited in claim 1 and would be capable of being used in the manner claimed. With respect to claim 9, the requirement to exercise/strengthen only the intrinsic muscles is an intended use or purpose recited in the preamble. Furthermore, the claim 9 rejection involves the use of the Wiliams/Kole device to perform a revised version of FlexWell’s Toe Scrunching exercise. This toe scrunching method is specifically intended to strengthen the intrinsic muscles of the foot, and does not appear to substantially involve any other muscle group, nor any rhythmic pedaling movements.
Regarding the argument that Kole describes in [0034] a top resistance member 72 removably coupled to the housing with a hook and loop type fastener, but distinctly, the instant invention describes such removability, but with Velcro (see the last paragraph of page 14 of the Remarks, through the first paragraph of page 15 of the Remarks), this argument is not persuasive. VELCRO® is a registered trademark designating a source of hook and loop fasteners. There is no apparent structural distinction between “hook and loop fastener” and “Velcro.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. StoneClinic PT “Foot & Ankle Exercise: Towel Toe Curls” https://www.youtube.com/watch?v=dVDMUuWtX00 (2013) discloses a toe curl exercise that pulls a towel to target the intrinsic foot muscles to treat plantar fasciitis. NHS University Hospitals Plymouth Physiotherapy “Toe curling with towel” https://www.youtube.com/watch?v=x-kmdkuzEjE (2014) discloses a toe curl exercise used “to strengthen up the intrinsic foot muscles… for people with plantar fasciitis.” Sports Muscle Technology “Towel Scrunches Exercise for Flat Feet Plantar Fasciitis and Toe Strength” https://www.youtube.com/watch?v=1ogSryKJXB4 (2014) discloses a towel scrunching toe exercise for plantar fasciitis, performed while seated. Islas (9,415,260) discloses a related foot exercise device for plantar fasciitis with a singular toe gripping surface. Kole (2013/0184126) discloses a related lower leg and foot exercise device. Mizuuchi (7,575,560) discloses a related foot massaging apparatus. Mason et al. (5,186,698) discloses a related ankle exercise system that shows the toe curl exercise with a towel, while seated (Fig. 5). Vathappallil (6,063,013) discloses a related ankle exercise device that may perform toe flexion/extension.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785